891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sheryl C. ROLLINS, Plaintiff-Appellant,v.TENNESSEE AIR NATIONAL GUARD;  Military Department of theState of Tennessee;  Major General Carl Wallace;  BrigadierGeneral Thomas P. Webb, III;  Colonel Billy S. Linebaugh;Lt. Colonel James M. Massey, Jr.;  Donald B. Rice, in hiscapacity as Secretary of the Air Force of the United States,Defendants-Appellees.
No. 89-6452.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order of the district court entered on October 13, 1989, in her action alleging harassment, retaliation, discrimination, and constructive discharge on the basis of race and sex.   The order dismisses the plaintiff's claims under 42 U.S.C. §§ 1981, 1983, 1985, 1986, the Fourteenth Amendment, and 28 U.S.C. § 1361 without prejudice to reassertion once she has exhausted available intra-service remedies.   However, the order further permits her to amend her complaint for violation of 42 U.S.C. § 2000e-16(c) to add the Secretary of the United States Air Force as a party defendant.   That claim remains pending.


2
An order which disposes of fewer than all claims in an action which is not certified as a final judgment pursuant to Fed.R.Civ.P. 54(b) is not final and appealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam);   see also Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).


3
It is therefore ORDERED that this appeal is dismissed without prejudice to the plaintiff's right to perfect a timely appeal upon entry of a final judgment.   Rule 9(b), Local Rules of the Sixth Circuit.